DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10,757,549, as demonstrated in the table provided below.
Instant Application 16/983,860
U.S. Patent No. 10,757,549
Claim 1: A low energy mesh network system, comprising:

a) a mesh network defining a virtual item container having a plurality of virtual item container nodes defining boundaries for a physical container, said mesh network for tracking items to be positioned within said physical container, said virtual item container nodes comprising a plurality of enhanced positional accuracy low energy (EPALE) wireless RF transceivers; 

b) a Wi-Fi central station secure Wi-Fi operationally connectable to a computing system; 

c) an EPALE wireless RF central station operationally connectable to said computing system; and, 

d) a plurality of product local fixed EPALE wireless RF beacons operably connected to RF tags positioned on the items, said product local fixed EPALE wireless RF beacons operably connected to said EPALE wireless RF central 


a) a mesh network defining a virtual item container having a plurality of virtual item container nodes defining boundaries for a physical container, said mesh network for tracking items to be positioned within said physical container, said virtual item container nodes comprising a plurality of enhanced positional accuracy low energy (EPALE) wireless RF transceivers;

b) a Wi-Fi central station secure Wi-Fi operationally connectable to a computing system;

c) an EPALE wireless RF central station operationally connectable to said computing system; and,



wherein said EPALE wireless RF transceivers comprise Bluetooth low energy wireless RF transceivers, said EPALE wireless RF central station comprises a Bluetooth wireless RF central station, and said product local fixed EPALE wireless RF beacons comprise Bluetooth wireless RF beacons.
Claim 2: The low energy mesh network system of Claim 1, wherein said EPALE wireless RF transceivers comprise Bluetooth low energy wireless RF transceivers, said EPALE wireless RF central station comprises a Bluetooth wireless RF central station, and said product local fixed EPALE wireless RF beacons comprise Bluetooth wireless RF beacons.
Claim 1: wherein said EPALE wireless RF transceivers comprise Bluetooth low energy wireless RF transceivers, said EPALE wireless RF central station comprises a Bluetooth wireless RF central station, and said product local fixed EPALE wireless RF beacons comprise Bluetooth wireless RF beacons
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9: A low energy mesh network for a retail environment, comprising:

a) a mesh network defining a virtual item container having a plurality of virtual item container nodes defining boundaries for a physical container, said mesh network for tracking items to be positioned within said physical container, said virtual item container nodes comprising a plurality of Bluetooth low energy transceivers; 

b) a central station secure Wi-Fi operationally connectable to a customer's computing system; 

b) a low energy Bluetooth central station; 

e) a plurality of product local fixed Bluetooth beacons operably connected to RF tags positioned on the items, said product local fixed Bluetooth beacons operably connected to said central station Bluetooth to indicate location of the items through the central station Bluetooth.
Claim 8: A low energy mesh network for a retail environment, comprising:

a) a mesh network defining a virtual item container having a plurality of virtual item container nodes defining boundaries for a physical container, said mesh network for tracking items to be positioned within said physical container, said virtual item container nodes comprising a plurality of Bluetooth low energy transceivers;

b) a central station secure Wi-Fi operationally connectable to a customer's computing system;

c) a low energy Bluetooth central station; and

d) a plurality of product local fixed Bluetooth beacons operably connected to RF tags positioned on the items, said product local fixed Bluetooth beacons being fixed to a fixed location in the retail environment and not fixed to the physical container, and being operably connected to said central station Bluetooth to indicate location of the items through the central station Bluetooth.
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13: A physical container system for use with a low energy mesh network system for items positionable within a volume accessible by a low energy Bluetooth network, comprising: a physical container having a plurality of RF tags, said physical container configured to operatively cooperate with a low energy mesh network system to indicate location of items positioned within said physical container.
Claim 12: A physical container system for use with a low energy mesh network system for items positionable within a volume accessible by a low energy Bluetooth network within an environment, comprising:

a physical container having a plurality of RF tags, said physical container configured to operatively cooperate with a low energy mesh network system to indicate location of items positioned within said physical container

wherein said physical container is configured to operate with said low energy mesh network system of a type, comprising:

a) a mesh network defining a virtual item container having a plurality of virtual item container nodes defining boundaries for said physical container, said mesh network for tracking said items to be positioned within said physical container, said virtual item container nodes comprising a plurality of Bluetooth low energy transceivers;

b) a central station secure Wi-Fi operationally connectable to a computing system;

c) a low energy Bluetooth central station; and,

d) a plurality of product local fixed Bluetooth beacons operably connected to said RF tags positioned on the items, said product local fixed Bluetooth beacons being fixed to a fixed location in the environment and not fixed to the physical container, and being operably connected to said Bluetooth central station to indicate location of the items through the Bluetooth central station.
Claim 14
Claim 13
Claim 15: The physical container system of Claim 14, wherein said physical container is configured to operate with said low energy mesh network system of a type, comprising:

a) a mesh network defining a virtual item container having a plurality of virtual item container nodes defining boundaries for said physical container, said mesh network for tracking said items to be positioned within said physical container, said virtual item container nodes comprising a plurality of Bluetooth low energy transceivers; 

b) a central station secure Wi-Fi operationally connectable to a computing system; 

c) a low energy Bluetooth central station; 

d) a plurality of product local fixed Bluetooth beacons operably connected to said RF tags positioned on the items, said product local fixed Bluetooth beacons operably connected to said Bluetooth central station to indicate location of the items through the Bluetooth central station.
Claim 12: A physical container system for use with a low energy mesh network system for items positionable within a volume accessible by a low energy Bluetooth network within an environment, comprising:

a physical container having a plurality of RF tags, said physical container configured to operatively cooperate with a low energy mesh network system to indicate location of items positioned within said physical container

wherein said physical container is configured to operate with said low energy mesh network system of a type, comprising:

a) a mesh network defining a virtual item container having a plurality of virtual item container nodes defining boundaries for said physical container, said mesh network for tracking said items to be positioned within said physical container, said virtual item container nodes comprising a plurality of Bluetooth low energy transceivers;

b) a central station secure Wi-Fi operationally connectable to a computing system;

c) a low energy Bluetooth central station; and,

d) a plurality of product local fixed Bluetooth beacons operably connected to said RF tags positioned on the items, said product local fixed Bluetooth beacons being fixed to a fixed location in the environment and not fixed to the physical container, and being operably connected to said Bluetooth central station to indicate location of the items through the Bluetooth central station.
Claim 16: A method for utilizing a low energy mesh network for identifying items in a physical container, comprising the steps of:


a) Wi-Fi connecting a computing system to a Wi-Fi central station; 

b) Bluetooth connecting said computing system to a Bluetooth central station; 

c) polling product local fixed Bluetooth beacons operably connected to RF tags positioned on items, said product local fixed Bluetooth beacons operably connected to said Bluetooth central station, wherein, a mesh network defining a virtual item container having a plurality of virtual item container nodes define boundaries for a physical container, said mesh network for tracking items to be positioned within a physical container, said virtual item container nodes comprising a plurality of Bluetooth low energy transceivers.
Claim 14: A method for utilizing a low energy mesh network for an environment, for identifying items in a physical container, comprising the steps of:

a) Wi-Fi connecting a computing system to a Wi-Fi central station;

b) Bluetooth connecting said computing system to a Bluetooth central station;

c) polling product local fixed Bluetooth beacons operably connected to RF tags positioned on items, said product local fixed Bluetooth beacons being fixed to a fixed location in the environment and not fixed to the physical container, and being operably connected to said Bluetooth central station,
wherein, a mesh network defining a virtual item container having a plurality of virtual item container nodes define boundaries for a physical container, said mesh network for tracking items to be positioned within a physical container, said virtual item container nodes comprising a plurality of Bluetooth low energy transceivers.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).

Claim Objections
Claim 9 is objected to because of the following informalities:  in line 8, “b) a low energy . . .” should read “c) a low energy . . .” and in line 9, “e) a plurality . . .” should read “d) a plurality . . .”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Rinzler et al (US 2017/0140331).
Regarding Claim 1, Rinzler teaches a low energy mesh network system ([0146], portable electronic devices and portable containers, may have components that perform a range of functions that include, but are not limited to, transmitting an interrogating signal (the interrogator), receiving a signal via a reader (the reader), transmitting, receiving, or communicating information to or from an external or associated device (the transponder and the external device), energy storage, information processing (the processor)), comprising: 
a) a mesh network defining a virtual item container having a plurality of virtual item container nodes defining boundaries for a physical container, said mesh network for tracking items to be positioned within said physical container ([0169-0170], 3 dimensional volume may additionally be 
said virtual item container nodes comprising a plurality of enhanced positional accuracy low energy (EPALE) wireless RF transceivers ([0148], interrogator communicates power or information to tags including a signal to turn on a tag (if the tag is an active tag), a signal to read a tag, a signal to program a tag, a signal to power a tag, and more, the interrogator typically comprises one or a plurality of antennas located on, in, or near the portable electronic device or the portable container, [0150-0151], interrogation signal may comprise Bluetooth RF radiation, energy of the interrogation signal may be between 1 and 100 nanojoules, 0.1 and 10 microjoules, 10 and 1000 microjoules, 1 and 10 millijoules, 10 and 1000 millijoules, and 1 or more joules (~discloses all energy profiles of communication including ultra-low energy), [0153], reader receives power or information from tags, including information about a predetermined item, inventory information, payment information, user information, security information, signal information, value information, store information, and more, the reader typically comprises one or a plurality of antennas located on, in, or near the portable electronic device or the ~discloses all energy profiles of communication including ultra-low energy)); 
b) a Wi-Fi central station secure Wi-Fi operationally connectable to a computing system
([0158-0159], transponder may be attached to or integrated with a portable container or portable electronic device, and used by the portable container and/or portable electronic device to communicate with an external device, transponder may include WiFi, Bluetooth, Zigbee, ZWave, and more devices, external device may include, but is not limited to including, mobile phones, tablets, computers, servers, displays, databases, smart devices, portable electronic devices, portable containers, robots, portals, and more, external device may be affixed to or associated with the portable container or portable electronic device external device may be distinct from the portable container or portable electronic device); 
c) an EPALE wireless RF central station operationally connectable to said computing system ([0160], portable electronic device or portable container may also comprise a processor, processor may perform a number of operations as part of a portable electronic device or portable container or both, the processor may serve to interpret, modify, or generate interrogation, reader, or transponder signals or their derivatives, [0205], portable container 100 may also comprise an adjunct processor and/or memory storage device that maintains an inventory of items within the portable container 100 based on received reader signals 108, may be part of the combined reader, interrogator, and transponder 102, they may be part of one or more separate device(s) in communication with the reader via a wired or a wireless communication interface, they may be placed within the portable container, integrated into the portable container, or coupled with the portable container via a short range wired or wireless connection, the communication interface may comprise a wireless connection such as a Bluetooth); and, 

Regarding Claim 2, Rinzler teaches all aspects of the claimed invention as disclosed in Claim 1 above. Rinzler further teaches wherein said EPALE wireless RF transceivers comprise Bluetooth low energy wireless RF transceivers ([0150-0151], interrogation signal may comprise Bluetooth RF radiation, energy of the interrogation signal may be between 1 and 100 nanojoules, 0.1 and 10 microjoules, 10 and 1000 microjoules, 1 and 10 millijoules, 10 and 1000 millijoules, and 1 or more joules (~discloses all energy profiles of communication including ultra-low energy), [0155-0156], reader signal may comprise Bluetooth RF radiation, energy of the reader signal may be between 1 and 100 nanojoules, 0.1 and 10 microjoules, 10 and 1000 microjoules, 1 and 10 millijoules, 10 and 1000 millijoules, and 1 or more joules (~discloses all energy profiles of communication including ultra-low energy)), said EPALE wireless RF central station comprises a Bluetooth wireless RF central station ([0205], portable container 100 may also comprise an adjunct processor and/or memory storage device, they may be placed within the portable container, integrated into the portable container, or coupled with the portable container via a short range wired or wireless connection, the communication interface may comprise a wireless 
Regarding Claim 5, Rinzler teaches all aspects of the claimed invention as disclosed in Claim 1 above. Rinzler further teaches wherein said mesh network is in a retail store environment ([0144], providing a portable container such that the predefined volume, or the predefined set of tags and associated items, are transportable within a store or other environment).  
Regarding Claim 6, Rinzler teaches all aspects of the claimed invention as disclosed in Claim 1 above. Rinzler further teaches wherein said mesh network is in a food processing/transportation environment ([0176], item to which a tag is associated and/or affixed may include food, [0145], portable containers may include, but are not limited to including, bags, shopping bags, carts, baskets, boxes, pocketed articles of clothing, pocketed materials, trays, suitcases, handbags, tables, and more, [0164], portable container easily transportable by a human user (e.g., in the form of a shopping cart, handbag, backpack, or other hand-portable container)).  
Regarding Claim 8,
Regarding Claim 9, Rinzler teaches a low energy mesh network for a retail environment ([0146], portable electronic devices and portable containers, may have components that perform a range of functions that include, but are not limited to, transmitting an interrogating signal (the interrogator), receiving a signal via a reader (the reader), transmitting, receiving, or communicating information to or from an external or associated device (the transponder and the external device), energy storage, information processing (the processor), [0144], providing a portable container such that the predefined volume, or the predefined set of tags and associated items, are transportable within a store or other environment), comprising: 
a) a mesh network defining a virtual item container having a plurality of virtual item container nodes defining boundaries for a physical container, said mesh network for tracking items to be positioned within said physical container ([0169-0170], 3 dimensional volume may additionally be determined by means of one or more readers, one or more readers may be attached to or integrated with the portable electronic device and/or portable container, readers may also be oriented according to certain pre-determined directions so as to define the 3 dimensional volume (e.g., oriented towards the interior of the 3 dimensional volume), if a tag signal is read by a predetermined subset of the readers, then the tag and associated item will be considered to be present in the predetermined 3 dimensional volume, 3 dimensional volume may additionally be defined by means of having one or more interrogators attached to or integrated with the portable electronic device and/or portable container, the interrogators may also be oriented according to certain pre-determined directions so as to define the 3 dimensional volume (e.g., oriented towards the interior of the 3 dimensional volume), if an interrogator signal of a certain pre-determined magnitude and/or range is able to interrogate a tag, then the tag is defined to be within the predetermined 3 dimensional volume, [0006], in some embodiments the interrogator and reader are part of a single device), 
~discloses all energy profiles of communication including ultra-low energy), [0153], reader receives power or information from tags, including information about a predetermined item, inventory information, payment information, user information, security information, signal information, value information, store information, and more, the reader typically comprises one or a plurality of antennas located on, in, or near the portable electronic device or the portable container, [0155-0156], reader signal may comprise Bluetooth RF radiation, energy of the reader signal may be between 1 and 100 nanojoules, 0.1 and 10 microjoules, 10 and 1000 microjoules, 1 and 10 millijoules, 10 and 1000 millijoules, and 1 or more joules (~discloses all energy profiles of communication including ultra-low energy)); 
b) a central station secure Wi-Fi operationally connectable to a customer's computing system ([0158-0159], transponder may be attached to or integrated with a portable container or portable electronic device, and used by the portable container and/or portable electronic device to communicate with an external device, transponder may include WiFi, Bluetooth, Zigbee, ZWave, and more devices, external device may include, but is not limited to including, mobile phones, tablets, computers, servers, displays, databases, smart devices, portable electronic devices, portable containers, robots, portals, and more, external device may be affixed to or associated with the portable container or portable electronic device external device may be distinct from the portable container or portable electronic device); 

e) a plurality of product local fixed Bluetooth beacons operably connected to RF tags positioned on the items, said product local fixed Bluetooth beacons operably connected to said central station Bluetooth to indicate location of the items through the central station Bluetooth ([0175], tags may be associated with and/or affixed to items, and may store information regarding those items including, but is not limited to including, ID numbers, item information, UPC codes, security information, signal information, date, time, user information, and more, tags may be active or passive, and may include RFID tags, HF tags, UHF tags, Bluetooth tags, beacons, ZWave devices, Zigbee devices, UPC codes, and more, [0205], processor may use the timing and/or polling algorithms described in detail herein to attempt to detect all of the tags disposed within the portable container, as well as to distinguish whether detected tags are within the portable container or outside the portable container, [0205], portable container 100 may also comprise an adjunct processor and/or memory storage device coupled with the portable container via a short range wired or wireless connection, the communication interface may comprise a wireless connection such as a Bluetooth).  
Regarding Claim 12, Rinzler teaches all aspects of the claimed invention as disclosed in Claim 9 above. Rinzler further teaches wherein said customer's computing system comprises a smart device having a payment app ([0178], portable electronic device or portable container may also be associated with an additional electronic device such as a mobile phone, information conveyed to and/or from the additional electronic device can include user information, inventory information, point-of-sale and payment information, marketing information, advertisements, coupons, and more).  
Regarding Claim 13, Rinzler teaches a physical container system for use with a low energy mesh network system for items14Atty. Dkt. No: TAGO01 positionable within a volume ([0146], portable electronic devices and portable containers, may have components that perform a range of functions that include, but are not limited to, transmitting an interrogating signal (the interrogator), receiving a signal via a reader (the reader), transmitting, receiving, or communicating information to or from an external or associated device (the transponder and the external device), energy storage, information processing (the processor)) accessible by a low energy Bluetooth network ([0148], interrogator communicates power or information to tags including a signal to turn on a tag (if the tag is an active tag), a signal to read a tag, a signal to program a tag, a signal to power a tag, and more, the interrogator typically comprises one or a plurality of antennas located on, in, or near the portable electronic device or the portable container, [0150-0151], interrogation signal may comprise Bluetooth RF radiation, energy of the interrogation signal may be between 1 and 100 nanojoules, 0.1 and 10 microjoules, 10 and 1000 microjoules, 1 and 10 millijoules, 10 and 1000 millijoules, and 1 or more joules (~discloses all energy profiles of communication including ultra-low energy), [0153], reader receives power or information from tags, including information about a predetermined item, inventory information, payment information, user information, security information, signal information, value information, store information, and more, the reader typically comprises one or a plurality of antennas located on, in, or near the portable electronic device or the portable container, [0155-0156], reader signal may comprise Bluetooth RF radiation, energy of the ~discloses all energy profiles of communication including ultra-low energy)), comprising: 
a physical container having a plurality of RF tags ([0169-0170], 3 dimensional volume may additionally be determined by means of one or more readers, one or more readers may be attached to or integrated with the portable electronic device and/or portable container, readers may also be oriented according to certain pre-determined directions so as to define the 3 dimensional volume (e.g., oriented towards the interior of the 3 dimensional volume), if a tag signal is read by a predetermined subset of the readers, then the tag and associated item will be considered to be present in the predetermined 3 dimensional volume, 3 dimensional volume may additionally be defined by means of having one or more interrogators attached to or integrated with the portable electronic device and/or portable container, the interrogators may also be oriented according to certain pre-determined directions so as to define the 3 dimensional volume (e.g., oriented towards the interior of the 3 dimensional volume), if an interrogator signal of a certain pre-determined magnitude and/or range is able to interrogate a tag, then the tag is defined to be within the predetermined 3 dimensional volume, [0006], in some embodiments the interrogator and reader are part of a single device), 
said physical container configured to operatively cooperate with a low energy mesh network system to indicate location of items positioned within said physical container ([0175], tags may be associated with and/or affixed to items, and may store information regarding those items including, but is not limited to including, ID numbers, item information, UPC codes, security information, signal information, date, time, user information, and more, tags may be active or passive, and may include RFID tags, HF tags, UHF tags, Bluetooth tags, beacons, ZWave devices, Zigbee devices, UPC codes, and more, [0205], processor may use the timing and/or polling algorithms described in detail herein to attempt to detect all of the tags disposed within the portable container, as well as to distinguish 
Regarding Claim 14, Rinzler teaches all aspects of the claimed invention as disclosed in Claim 13 above. Rinzler further teaches wherein said physical container comprises a cardboard box ([0145], portable containers may include, but are not limited to including, bags, shopping bags, carts, baskets, boxes, pocketed articles of clothing, pocketed materials, trays, suitcases, handbags, tables, and more, portable container may be associated with a portable electronic device (e.g., interrogator and/or reader) that serves to aid or perform inventorying processes within or external to the portable container).  
Regarding Claim 15, Rinzler teaches all aspects of the claimed invention as disclosed in Claim 14 above. Rinzler further teaches wherein said physical container is configured to operate with said low energy mesh network system of a type ([0146], portable electronic devices and portable containers, may have components that perform a range of functions that include, but are not limited to, transmitting an interrogating signal (the interrogator), receiving a signal via a reader (the reader), transmitting, receiving, or communicating information to or from an external or associated device (the transponder and the external device), energy storage, information processing (the processor)), comprising: 
a) a mesh network defining a virtual item container having a plurality of virtual item container nodes defining boundaries for said physical container, said mesh network for tracking said items to be positioned within said physical container ([0169-0170], 3 dimensional volume may additionally be determined by means of one or more readers, one or more readers may be attached to or integrated with the portable electronic device and/or portable container, readers may also be oriented according to certain pre-determined directions so as to define the 3 dimensional volume (e.g., oriented towards the interior of the 3 dimensional volume), if a tag signal is read by a predetermined subset of the 
said virtual item container nodes comprising a plurality of Bluetooth low energy transceivers ([0148], interrogator communicates power or information to tags including a signal to turn on a tag (if the tag is an active tag), a signal to read a tag, a signal to program a tag, a signal to power a tag, and more, the interrogator typically comprises one or a plurality of antennas located on, in, or near the portable electronic device or the portable container, [0150-0151], interrogation signal may comprise Bluetooth RF radiation, energy of the interrogation signal may be between 1 and 100 nanojoules, 0.1 and 10 microjoules, 10 and 1000 microjoules, 1 and 10 millijoules, 10 and 1000 millijoules, and 1 or more joules (~discloses all energy profiles of communication including ultra-low energy), [0153], reader receives power or information from tags, including information about a predetermined item, inventory information, payment information, user information, security information, signal information, value information, store information, and more, the reader typically comprises one or a plurality of antennas located on, in, or near the portable electronic device or the portable container, [0155-0156], reader signal may comprise Bluetooth RF radiation, energy of the reader signal may be between 1 and 100 nanojoules, 0.1 and 10 microjoules, 10 and 1000 microjoules, 1 and 10 millijoules, 10 and 1000 millijoules, and 1 or more joules (~discloses all energy profiles of communication including ultra-low energy)); 

c) a low energy Bluetooth central station ([0160], portable electronic device or portable container may also comprise a processor, processor may perform a number of operations as part of a portable electronic device or portable container or both, the processor may serve to interpret, modify, or generate interrogation, reader, or transponder signals or their derivatives, [0205], portable container 100 may also comprise an adjunct processor and/or memory storage device that maintains an inventory of items within the portable container 100 based on received reader signals 108, may be part of the combined reader, interrogator, and transponder 102, they may be part of one or more separate device(s) in communication with the reader via a wired or a wireless communication interface, they may be placed within the portable container, integrated into the portable container, or coupled with the portable container via a short range wired or wireless connection, the communication interface may comprise a wireless connection such as a Bluetooth); 
d) a plurality of product local fixed Bluetooth beacons operably connected to said RF tags positioned on the items, said product local fixed Bluetooth beacons operably connected to said Bluetooth central station to indicate location of the items through the Bluetooth central station ([0175], tags may be associated with and/or affixed to items, and may store information regarding those items including, but is not limited to including, ID numbers, item information, UPC codes, security information, 
Regarding Claim 16, Rinzler teaches a method for utilizing a low energy mesh network for identifying items in a physical container ([0146], portable electronic devices and portable containers, may have components that perform a range of functions that include, but are not limited to, transmitting an interrogating signal (the interrogator), receiving a signal via a reader (the reader), transmitting, receiving, or communicating information to or from an external or associated device (the transponder and the external device), energy storage, information processing (the processor)), comprising the steps of: 
a) Wi-Fi connecting a computing system to a Wi-Fi central station ([0158-0159], transponder may be attached to or integrated with a portable container or portable electronic device, and used by the portable container and/or portable electronic device to communicate with an external device, transponder may include WiFi, Bluetooth, Zigbee, ZWave, and more devices, external device may include, but is not limited to including, mobile phones, tablets, computers, servers, displays, databases, smart devices, portable electronic devices, portable containers, robots, portals, and more, external device may be affixed to or associated with the portable container or portable electronic device external device may be distinct from the portable container or portable electronic device); 

c) polling product local fixed Bluetooth beacons operably connected to RF tags positioned on items, said product local fixed Bluetooth beacons operably connected to said Bluetooth central station ([0175], tags may be associated with and/or affixed to items, and may store information regarding those items including, but is not limited to including, ID numbers, item information, UPC codes, security information, signal information, date, time, user information, and more, tags may be active or passive, and may include RFID tags, HF tags, UHF tags, Bluetooth tags, beacons, ZWave devices, Zigbee devices, UPC codes, and more, [0205], processor may use the timing and/or polling algorithms described in detail herein to attempt to detect all of the tags disposed within the portable container, as well as to distinguish whether detected tags are within the portable container or outside the portable container), 
wherein, a mesh network defining a virtual item container having a plurality of virtual item container nodes define boundaries for a physical container, said mesh network for tracking items to be positioned within a physical container ([0169-0170], 3 dimensional volume may additionally be determined by means of one or more readers, one or more readers may be attached to or integrated 
said virtual item container nodes comprising a plurality of Bluetooth low energy transceivers ([0148], interrogator communicates power or information to tags including a signal to turn on a tag (if the tag is an active tag), a signal to read a tag, a signal to program a tag, a signal to power a tag, and more, the interrogator typically comprises one or a plurality of antennas located on, in, or near the portable electronic device or the portable container, [0150-0151], interrogation signal may comprise Bluetooth RF radiation, energy of the interrogation signal may be between 1 and 100 nanojoules, 0.1 and 10 microjoules, 10 and 1000 microjoules, 1 and 10 millijoules, 10 and 1000 millijoules, and 1 or more joules (~discloses all energy profiles of communication including ultra-low energy), [0153], reader receives power or information from tags, including information about a predetermined item, inventory information, payment information, user information, security information, signal information, value information, store information, and more, the reader typically comprises one or a plurality of antennas located on, in, or near the portable electronic device or the portable container, [0155-0156], reader signal may comprise Bluetooth RF radiation, energy of the reader signal may be between 1 and 100 ~discloses all energy profiles of communication including ultra-low energy)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rinzler et al (US 2017/0140331), in view of Skaaksrud et al (US 2015/0156605).
Regarding Claim 3, Rinzler teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Rinzler teaches defining a three-dimensional space by means of the power of interrogator or reader signals, oriented such that tags may only be read if the signal is of sufficient magnitude within a predefined range ([0170-0171]), and wherein response signals from the tags are identified when they are above a minimum signal strength threshold, and the location of the tag within the interior volume is determine based on received signal strength indices for each node that detects the response signal ([0052-0054]), Rinzler fails to teach wherein distance estimations between said virtual item container nodes are determined by multiple RSSI measurements between said virtual item container nodes.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inventorying of items placed within a portable container using one or more interrogators and readers to detect tagged items placed within the container, where the dimensions of the container and the location of tagged items within the container are determined as a function of the power of the interrogation signals and the strength of the detected responses, as taught in Rinzler, to further include the use of received signal strength measurements to more accurately determine the distance between the fixed interrogation/reader nodes, as taught in Skaaksrud, in order to more accurately define the shape and dimensions of the portable container and thereby provide an improved system that may allow more extensive and robust identification, tracking, and management of objects and do so in a cost effective manner. (See Skaaksrud [0009])
Regarding Claim 7, Rinzler teaches all aspects of the claimed invention as disclosed in Claim 1 above. Rinzler further teaches defining a three-dimensional space using fixed interrogator and reader nodes in a mesh network ([0169-0170]), where the volume of the space is defined by means of the power of interrogator or reader signals, oriented such that tags may only be read if the signal is of sufficient magnitude within a predefined range ([0170-0171]), and wherein response signals from the 
Rinzler fails to teach wherein distance estimations are determined by multiple RSSI measurements between virtual item container nodes wherein the estimation accuracy being dependent on distance measurements between said virtual item container nodes made to arrive at an average that is at a predefined accuracy. 
In the same field of endeavor, Skaaksrud teaches wherein distance estimations are determined by multiple RSSI measurements between virtual item container nodes wherein the estimation accuracy being dependent on distance measurements between said virtual item container nodes made to arrive at an average that is at a predefined accuracy ([0412], a signal strength measurement between two or more nodes may be used to determine relative distance between nodes, if one of the nodes has a known location, a relative location of one or more nodes within a range of the known location node is generally a function of how accurate the system may determine a distance between the node with known location and associated nodes, an embodiment may identify a relative location of an item and its related node by relying upon association-driven variable low-power RF output signals to determine a distance the node is from a known location, [0416], as communication range is limited the accuracy of location by association goes up).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inventorying of items placed within a portable container using one or more interrogators and readers to detect tagged items placed within the container, where the dimensions of the container and the location of tagged items within the container are determined as a function of the power of the interrogation signals and the strength of the detected responses, as taught See Skaaksrud [0009])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rinzler et al (US 2017/0140331), in view of Chen et al (US 2013/0320085).
Regarding Claim 4, Rinzler teaches all aspects of the claimed invention as disclosed in Claim 2 above. Rinzler further teaches wherein said mesh network comprises a cart mesh network and said physical container comprises a shopping cart ([0145], portable containers may include, but are not limited to including, bags, shopping bags, carts, baskets, boxes, pocketed articles of clothing, pocketed materials, trays, suitcases, handbags, tables, and more, portable container may be associated with a portable electronic device (e.g., interrogator and/or reader) that serves to aid or perform inventorying processes within or external to the portable container), each cart node comprising a Bluetooth low energy (BLE) transceiver ([0150-0151], interrogation signal may comprise Bluetooth RF radiation, energy of the interrogation signal may be between 1 and 100 nanojoules, 0.1 and 10 microjoules, 10 and 1000 microjoules, 1 and 10 millijoules, 10 and 1000 millijoules, and 1 or more joules (~discloses all energy profiles of communication including ultra-low energy), [0155-0156], reader signal may comprise Bluetooth RF radiation, energy of the reader signal may be between 1 and 100 nanojoules, 0.1 and 10 microjoules, 10 and 1000 microjoules, 1 and 10 millijoules, 10 and 1000 millijoules, and 1 or more joules (~discloses all energy profiles of communication including ultra-low energy)) with a unique TCP/IP address ([0179], wireless and /or wired communication may use transmission control protocol (TCP), TCP/IP model and stack).

In the same field of endeavor, Chen teaches said cart mesh network comprising eight cart nodes each being positioned on a respective corner of each shopping cart ([0028], Fig. 3, as to the specific embodiment shown in FIG. 3, eight machine-readable identification tags 180 are configured on the vertexes of the external outline of the shopping cart 120 to define a spatial range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inventorying of items placed within a portable container using one or more interrogators and readers to detect tagged items placed within the container, where the dimensions of the container and the location of tagged items within the container are determined as a function of the power and orientation of signals emitted from fixed interrogator/reader nodes, as taught in Rinzler, to further include defining the three dimensional space by positioning of the nodes at the corners of the portable container, as taught in Chen, in order to ensure the entirety of the portable container is within range of the nodes allowing for better management of the multiple tagged objects placed within the zone. (See Chen [0007])

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rinzler et al (US 2017/0140331), in view of Schlieffers et al (US 2004/0111320).
Regarding Claim 10, Rinzler teaches all aspects of the claimed invention as disclosed in Claim 9 above. While Rinzler teaches wherein the computing device may be a smart device, and wherein the smart device may be affixed to the portable container ([0159]), Rinzler fails to teach a cradle positionable on the physical container for supporting the customer's smart device, said cradle being operably connected to the smart device.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inventorying of items placed within a portable container using one or more interrogators and readers to detect tagged items placed within the container, where the detected items may be communicated to an external device carried by the shopper, as taught in Rinzler, to further include a cradle for affixing the external device to the portable container, where the cradle couples with the external device and includes a variety of executable functions, as taught in Schlieffers, in order to allow the shopper to traverse the retail environment relatively hands-free and provide a low-cost and more efficient means of tracking, selecting, and purchasing items placed within the portable container. (See Schlieffers [0005, 0084])
Regarding Claim 11, Rinzler teaches all aspects of the claimed invention as disclosed in Claim 9 above. While Rinzler teaches wherein the computing device may be a smart device, and wherein the smart device may be affixed to the portable container ([0159]), Rinzler fails to teach a cradle positionable on the physical container for supporting the customer's smart device, said cradle being operably connected to the smart device, said cradle including indication lights for indicating an insertion of the item into the shopping cart.
In the same field of endeavor, Schlieffers teaches a cradle positionable on the physical container for supporting the customer's smart device, said cradle being operably connected to the smart device ~items scanned as being placed into the cart)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inventorying of items placed within a portable container using one or more interrogators and readers to detect tagged items placed within the container, where the detected items may be communicated to an external device carried by the shopper, as taught in Rinzler, to further include a cradle for affixing the external device to the portable container, where the cradle couples with the external device and includes a variety of executable functions, as taught in Schlieffers, in order to allow the shopper to traverse the retail environment relatively hands-free and provide a low-cost and more efficient means of tracking, selecting, and purchasing items placed within the portable container. (See Schlieffers [0005, 0084])

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641